DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the detection portion" in line 4.  There is insufficient antecedent basis for this limitation in the claim. A detection portion has not had antecedent basis established, and it is unclear if the detection portion in claim 2 is intended to be the same detection portion as the first detection portion introduced in claim 1 or another detection portion, as there are several detection portions disclosed. Below the detection portion will be treated as the same as the first detection portion because the claim limitation specifies that the detection portion “also” detects a refed sheet.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. (US PGPub 2008/0025737 A1) in view of Sugimoto (US PGPub 2005/0129438 A1).
As to claim 1, Matsui et al. teaches an image forming apparatus (figure 1) which forms an image on a sheet based on a print job (paragraphs [0037] and [0087]), the image forming apparatus comprising: 
a sheet storing portion (21a-21d) which stores a sheet (paragraph [0038]);
a feed portion (22a-22d) which feeds a sheet stored in the sheet storing portion (paragraph [0038]);
a first detection portion (64a-64d) which detects a sheet fed from the feed portion (paragraph [0040] and figure 1);
a conveying portion (26) which is disposed downstream of the first detection portion in a sheet conveying direction and which conveys a sheet along a conveying path (figure 1); 
an image forming portion (comprising 11-14, 30-35, and 50-52) which forms an image (paragraphs [0043]-[0046], and [0051]);

a controller (5) which controls the conveying portion and the image forming portion (paragraph [0058]),
wherein in a case that the controller determines that a sheet does not reach the transfer portion by a transfer timing, the controller controls to convey the sheet to the transfer portion after causing the image forming portion to start to reform an image to be transferred on a sheet which stopped at a predetermined position (pre-registration stop position Z453) of the conveying path upstream of the transfer portion (paragraphs [0069]-[0071]).
While Matsui et al. teaches the control when the sheet is not going to reach the transfer portion in time (paragraphs [0069]-[0071]), Matsui et al. does not explicitly teach wherein in a case that the controller determines that a sheet is detected by the first detection portion and does not reach the transfer portion by a transfer timing, the controller controls to convey the sheet to the transfer portion after causing the image forming portion to start to reform an image to be transferred on a sheet which stopped at a predetermined position of the conveying path upstream of the transfer portion.
Sagimoto teaches many sensors along the sheet feed path (figures 1-2 and paragraph [0062]) and monitoring the sheet’s progress between the sensors by comparing the time to the expected times necessary for expected image formation (paragraphs [0063] and [0070]). One skilled in the art, before the effective filing date, would have recognized from the teaching of Sagimoto that sheet feed delays can occur is detected by the first detection portion (by the respective sensor 64 of Matsui et al., paragraph [0064])and does not reach the transfer portion by a transfer timing (in the case that the sheet is properly fed, but then later delayed as suggested by Sagimoto in paragraphs [0062]-[0063], [0070]-[0072]), the controller controls to convey the sheet to the transfer portion after causing the image forming portion to start to reform an image to be transferred on a sheet which stopped at a predetermined position of the conveying path upstream of the transfer portion (paragraphs [0069]-[0071] of Matsui et al., when applied to a sheet that is properly fed from the sheet storing portion 21 and then later experiences slipping as suggested by Sagimoto paragraphs [0070], [0072], and [0075]) because it allows the apparatus to adjust for the delayed sheet regardless of where in the sheet feed path the delay occurs maintaining the benefits that wasteful consumption can be limited (paragraph [0078]) and offset of the desired image can be prevented (paragraph [0071]) with predictable results.
is detected by the first detection portion and does not reach the transfer portion by a transfer timing, the controller controls to convey the sheet to the transfer portion after causing the image forming portion to start to reform an image to be transferred on a sheet which stopped at a predetermined position of the conveying path upstream of the transfer portion as suggested by Sagimoto because it allows the apparatus to adjust for the delayed sheet occurring after sheet pickup but before the transfer position while maintaining the benefits that wasteful consumption can be limited (paragraph [0078]) and offset of the desired image can be prevented (paragraph [0071]) with predictable results.
As to claim 2, Matsui et al. as modified teaches (citations to Matsui et al. except where otherwise indicated) wherein the conveying path includes a duplex conveying path (74a-c) through which a sheet is conveyed for forming an image on a second surface of the sheet in duplex printing (paragraph [0040]).
Matsui et al. as modified does not explicitly teach wherein the detection portion also detects the sheet conveyed from the duplex conveying path.
Sugimoto teaches a detection portion (134 and 136) that also detects the sheet conveyed from the duplex conveyance path (duplex path 45, through sensor 136; see figures 1-2).
It would have been obvious to one skilled in the art before the effective filing date to modify Matsui et al. as modified to further have wherein the detection portion also detects the sheet conveyed from the duplex conveying path as suggested by Sugimoto 
As to claim 7, Matsui et al. as modified (citations to Matsui et al. unless otherwise indicated) teaches further comprising: 
a second detection portion (67) which is disposed downstream of the conveying portion (26) in the sheet conveying direction (see figure 1) and which detects a sheet conveyed by the conveying portion (see figure 1 and paragraph [0040]); and
registration rollers (25) which are disposed downstream of the second detection portion (67) in the sheet conveying direction (see figure 1) and which form a nip portion and correct skew of a sheet by abutting a leading edge of the sheet with the nip portion (figure 1 and paragraphs [0038] and [0040]),
wherein in a case that the controller determines that a sheet is detected by the first detection portion and is not detected by the second detection portion (see above modification, where the sheet delay occurs after the sensors 64 but before 67), the controller controls to convey the sheet to the transfer portion after causing the image forming portion to start to reform the image to be transferred on the sheet which stopped at the predetermined position of the conveying path upstream of the transfer portion (paragraphs [0069]-[0071], where the refeed operation is successful and a sheet is then held at the registration rollers at Z453 and the image reformation is started before the sheet is then fed to the transfer portion).
As to claim 8, Matsui et al. as modified (citations to Matsui et al. unless otherwise indicated) teaches further comprising a second detection portion (67) which is disposed downstream of the conveying portion (26) in the sheet conveying direction and which detects a sheet conveyed by the conveying portion (see figure 1 and paragraph [0040]),
wherein the determination that a sheet does not reach the transfer portion by a transfer timing comprises a determination that the sheet does not reach the second detection portion by a predetermined timing after the image forming portion starts to form the image to be transferred to the sheet (see above modification, where the sheet delay occurs after the sensors 64 but before 67 and paragraphs [0071 of Matsui et al. and paragraphs [0070], [0072], and [0075] of Sagimoto).

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. (US PGPub 2008/0025737 A1) and Sugimoto (US PGPub 2005/0129438 A1) as applied to claim 1 above, and further in view of Young (US PGPub 2014/0204403 A1).
As to claim 3, Matsui et al. as modified teaches all of the limitations of the claimed invention, as noted above for claim 1, except wherein in a case where the print job is canceled after the sheet is stopped at the predetermined position, the controller controls the conveying portion and the image forming portion to discharge the sheet stopped at the predetermined position without reforming an image on the sheet.
Young teaches wherein in a case where the print job is canceled after the sheet is stopped at the predetermined position, the controller controls the conveying portion 
It would have been obvious to one skilled in the art before the effective filing date to modify Matsui et al. as modified to have wherein in a case where the print job is canceled after the sheet is stopped at the predetermined position, the controller controls the conveying portion and the image forming portion to discharge the sheet stopped at the predetermined position without reforming an image on the sheet as taught by Young because it allows the user to respond to abnormalities or warnings in the printer status and to decide to continue or cancel based on the information and their intended final product (paragraphs [0089] and [0094]-[0096]). 
As to claim 5, Matsui et al. as modified teaches all of the limitations of the claimed invention, as noted above for claim 1, except wherein in a case where the image forming portion does not perform the image formation on the sheet stopped at the predetermined position, the controller controls the conveying portion and the image forming portion to discharge the sheet stopped at the predetermined position without reforming an image on the sheet.
Young teaches wherein in a case where the image forming portion does not perform the image formation on the sheet stopped at the predetermined position (which would occur when the print job is cancelled after the sheet is fed to the predetermined 
It would have been obvious to one skilled in the art before the effective filing date to modify Matsui et al. as modified to have wherein in a case where the image forming portion does not perform the image formation on the sheet stopped at the predetermined position, the controller controls the conveying portion and the image forming portion to discharge the sheet stopped at the predetermined position without forming an image on the sheet as taught by Young because it allows the user to respond to abnormalities or warnings in the printer status and to decide to continue or cancel based on the information and their intended final product (paragraphs [0089] and [0094]-[0096]). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. (US PGPub 2008/0025737 A1) and Sugimoto (US PGPub 2005/0129438 A1). in view of Wakamatsu (JP 2015069105 A).
As to claim 4, Matsui et al. as modified teaches all of the limitations of the claimed invention, as noted above for claim 1, except wherein in a case where the image formation is not started within a predetermined time on the sheet stopped at the 
Wakamatsu teaches wherein in a case where the image formation is not started within a predetermined time on the sheet stopped at the predetermined position (when there is a problem with charging the photoreceptor at the image formation time as discussed in paragraphs [0005], [0008], which would occur at the predetermined time that it takes to feed current to the charging wire), the controller (100; paragraphs [0039]-[0040]) controls the conveying portion and the image forming portion to discharge the sheet stopped at the predetermined position without reforming an image on the sheet (paragraphs [0049]-[0050] and [0055]-[0056], where the sheet is not printed on because the developing roller is separated from the photosensitive drum).
It would have been obvious to one skilled in the art before the effective filing date to modify Matsui et al. as modified to have wherein in a case where the image formation is not started within a predetermined time on the sheet stopped at the predetermined position, the controller controls the conveying portion and the image forming portion to discharge the sheet stopped at the predetermined position without forming an image on the sheet as taught by Wakamatsu because it prevents waste of developer and contamination of the photosensitive member until the image forming portion is able to complete image formation under normal conditions (paragraphs [0009]-[0011]) with predictable results.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Matsui et al. (US PGPub 2008/0025737 A1), Sugimoto (US PGPub 2005/0129438 A1), and Young (US PGPub 2014/0204403 A1) as applied to claim 5 above, and further in view of Hirose et al. (US PGPub 2015/0253708 A1).
As to claim 6, Matsui et al. as modified teaches all of the limitations of the claimed invention, as noted above for claim 5, and Matsui et al. further teaches wherein the image forming portion includes:
a developing device (14) which supplies a developer to a latent image formed on an image bearing member (11, belt); and
a recovery device (50-52) which recovers a residual developer remaining on the image bearing member after a developer image is transferred (paragraph [0039]).
Matsui et al. as modified does not explicitly teach wherein the controller determines that the image formation by the image forming portion is not continuously made when an out-of-developer state occurs in the developing device or when the recovery device is fully filled with the developer.
Hirose et al. teaches wherein the controller determines that the image formation by the image forming portion is not continuously made when the recovery device is fully filled with the developer (paragraph [0035], where when the image forming is stopped it is considered that the image formation by the image forming portion is not continuously made).
It would have been obvious to one skilled in the art before the effective filing date to further modify Matsui et al. as modified to have wherein the controller determines that the image formation by the image forming portion is not continuously made when pot of .

Response to Arguments
Applicant’s arguments with respect to claims 1-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E S BAHLS whose telephone number is (571)270-7807.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER BAHLS/Primary Examiner, Art Unit 2853